Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 10 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porikli et al US 2015/0269708.

Re claim 1 Porikli discloses A super-resolution method comprising: receiving an input image of low resolution (see abstract low resolution image); separating the input image into low resolution (LR) unit patches  (see paragraph 27 note that LR image is partitioned into patches ); classifying a texture type of each of pixels included in the input image using a local binary pattern for the LR unit patches (see paragraph 6 note that the patches are grouped by signature  and regression is learned by each signature  see paragraph 17 note that the signature may be a local binary pattern see paragraph 27 note regression function is applied based on LBP value the LBP signature corresponds to texture type); generating high resolution (HR) unit patches corresponding to each of the pixels based on a mapping kernel corresponding to the texture type (see paragraph 27 note that a regression function may be applied based on the LTP value see also paragraph 22 note that the regression is a mapping s see abstract note that the 

Re claim 3 Porikli discloses  wherein each of the LR unit patches includes one central pixel and peripheral pixels surrounding the central pixel (See paragraph 18 the patch is a 3x3 patch).

Re claim 10 Porikli discloses wherein the LR unit patches include overlapping pixels with one another (see paragraph 27 overlapping patches).

Re claim 11 Porikli discloses wherein a central pixel of a first LR unit patch is different from a central pixel of a second LR unit patch (see paragraph 27 note that the image is required to be partitioned into 3x3 patches the examiner notes that clearly the patches do not have all the same center value otherwise they would all be the same 3x3  patch ).

Re claim 14 Porikli discloses  wherein each of the LR unit patches includes 3.times.3 pixels and includes one central pixel and eight peripheral pixels surrounding the central pixel  ( see paragraph 27 3x3 pixel patch The examiner notes that a 3 by 3 pixel grid necessarily has a center pixel and eight surrounding pixels ) .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-9, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al “Super Interpolating with edge orientation based mapping kernels for low complex 2x sampling” IEE 2016 in view of Porikli et al US 2015/0269708.

Re claim 1 Choi discloses A super-resolution method comprising: receiving an input image of low resolution (see abstract low resolution image ); separating the input image into low resolution (LR) unit patches (see page 475 second column first paragraph divided into a set of 3x3 LR patches); classifying a texture type of each of pixels included in the input image for the LR unit patches (see page 475 second column first paragraph note that an EO class is determined note that is is based on edges i.e. texture see also page 470 first paragraph “ In summary, the proposed SI method has a simple interpolation-like structure without any iterative computation which is beneficial to fast HR reconstruction, but also elaborate quality enhancement by direct linear mapping from LR to HR based on texture characteristics in perspective of edge orientations.” ); generating high resolution (HR) unit patches corresponding to each of the pixels based on a mapping kernel corresponding to the texture type (see page 475 second column first paragraph note that the HR version of a patch is computed using equation 11); and combining the HR unit patches based on a predetermined setting to generate an output image of high resolution (see figure 7 note that during the reconstruction phase the output HR patches are combined to generate the HR resolution image see figure 3 note that the 



Re claim 7  Choi further discloses 

The super-resolution method of claim 1, wherein the mapping kernel is determined based on an equation below, and in the equation below, "y"' is a vectorized LR unit patch, "yh" is a vectorized HR unit patch, and "lambda" is a weight


    PNG
    media_image1.png
    122
    367
    media_image1.png
    Greyscale

See equation 9 note this is the same equation note that first and second line of the equation are expressed as  equivalent

Re claim 8 Choi discloses he super-resolution method of claim 7, wherein the mapping kernel is determined based on an equation below, which is calculated by applying least square minimization to the equation, and in the equation below, "I" is an identity matrix, and "YT" is a transpose matrix of "Y" 


    PNG
    media_image2.png
    63
    316
    media_image2.png
    Greyscale


See equation 9 note this is the same equation

Re claim 9 Choi further discloses wherein the generating of the HR unit patch includes: converting each of the LR unit patches into an LR unit matrix according to a first rule(see page 474 second column second paragraph and equation 8 note that Yc is a vectorized (i.e. unit matrix) version of the LR patch and Xc is a vectorized version of the HR patch see also figure 7 note that in the reconstruction portion the LR patch is depicted  as a vectorized form i.e elongated ) performing dot product calculation of the LR unit matrix and the mapping kernel to generate an HR unit matrix (see equation 8 note that the dot product of vectorized patce Yc and mapping kernel M  forms vectorized HR patch Xc see also figure 7 note that in the 

Re claim 12 Choi discloses  wherein each of the HR unit patches is disposed around a central pixel of each of the LR unit patches corresponding thereon (see figure 3 a and b note that HR pixels are depicted centered around the center pixel of the LR patch ).

Re claim 13 Choi discloses  wherein the HR unit patches are arranged adjacent to one another at the same interval to constitute the output image. (see figure 3  note that the 2x2 HR patches are disposed adjacent to each other around every center pixel).

Re claim 15 Choi discloses wherein each of the HR unit patches includes 2.times.2 pixels (see figure 3).

Claim 4-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Porikli et al US 2015/0269708 in view of Ojala et al “Multiresolution greyscale and rotation invariant texture classification with local binary patters” IEEE 2002. 

Re claim 4 Porikli does not expressly disclose wherein the classifying of the texture type includes: calculating a difference between a pixel value of each of the peripheral pixels and a 

Re claim 5 Ojala further discloses page 973 second column wherein the generating of the local binary pattern includes: matching the associated peripheral pixel to 0 when the pixel value difference has a negative number (see equation 5 and 6 note that g0 to gP-1 are subtracted from Gc and input into equation 6); matching the associated peripheral pixel to 1 when the pixel value difference has a positive number (see  equations 5 and 6 note that g0 to gP-1 are subtracted from Gc and input into ); and arranging 0 or 1 corresponding based on a set order of the peripheral pixels to generate the local binary pattern (see equation 5  noe that this defines the order of the pixels from g0 to gp-1).


Re claim 6 Porikli further discloses wherein the mapping kernel is determined based on the unit patch grade (see paragraph 27 note that a regression function may be applied based on the LTP value).


Claim 2   is/are rejected under 35 U.S.C. 103 as being unpatentable over  Porikli et al US 2015/0269708 in view of Chen US 2020/0342572


Re claim Porikli discloses the elements of claim 1 Porkili discloses wherein the receiving of the input image includes converting an original image into a YUV format and then selecting a Y-channel image. Chen discloses wherein the receiving of the input image includes converting an original image into a YUV format and then selecting a Y-channel image (see paragraph 71 note that super resolution is performed on the Y channel  ). On of ordiary skill in the art could have easily performed the method of Porikli on the Y channel as discloses in Chen the results (super resolution of the Y channel ) would have been predictable. Therefore it would have been obvious before the effective filing date of the claimed invention to combine Porikli and Chen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669